Per Curiam.

Though the trial court erred in receiving testimony of telephone conversations had with persons not identified for the purpose of establishing false representations by defendants, we think that in view of the other evidence in this case such error may be disregarded under section 542 of the Code of Criminal Procedure.
The judgments should accordingly be affirmed.
Dore, Cohn, Callahan and Wasservogel, JJ., concur in Per Curiam opinion; Martin, P. J., concurs in result.
Judgments unanimously affirmed.